Citation Nr: 0323792	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-18 338 	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for sleep impairment, 
claimed as due to an undiagnosed illness, or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for forgetfulness, to 
include as due to an undiagnosed illness, or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

4.  Entitlement to service connection for anxiety attacks, 
claimed as due to an undiagnosed illness, or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

5.  Entitlement to service connection for stomach 
pain/diarrhea, claimed as due to an undiagnosed illness, or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  

6.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness, or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  

7.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness, or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision.  The 
veteran filed a notice of disagreement in August 2000.  The 
RO issued a statement of the case in August 2000 and received 
the veteran's substantive appeal later that month.  

In May 2001, the Board remanded the issues on appeal to the 
RO for additional development.  Upon completion of the 
development, to the extent possible, the RO continued the 
denial of the veteran's claims and returned the claims file 
to the Board.  

In April 2003, the Board undertook additional development of 
the issues on appeal pursuant to its authority under 
38 C.F.R. § 19.9(a)(2) (2002).  Consequently, in July 2003, 
the Board received additional evidence.  


REMAND

The RO last reviewed the issues on appeal in November 2002, 
at which time it issued a supplemental statement of the case 
that continued the denial of the claims.  Pursuant to the 
Board's development of the issues on appeal, additional 
evidence has been associated with the claims file, namely a 
June 2003 VA examination report.  However, the Board is 
unable render a decision on the basis of such evidence at 
this time.  

In this regard, the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, recently has been held to be invalid.  
Disabled American Veteran (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
these matters is the most appropriate course of action, at 
this juncture.

During the pendency of this appeal, Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 68 Fed. Reg. 34539-
34543 (June 10, 2003).  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000). 

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
a remand of these matters is appropriate for the RO to 
consider the claims on appeal in light of the applicable 
statutory and regulatory changes, in the first instance.  

The Board also finds that all development action warranted by 
the Veterans Claims Assistance Act of 2000 (VCAA), signed 
into law in November 2000, during the pendency of this 
appeal, has not been accomplished.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002)).   

In this regard, then Board notes that, while the veteran was 
afforded a VA Gulf War Guidelines examination in June 2003, 
the examination report is inadequate for rating purposes.  
The VA examiner was requested to report symptoms and if 
necessary express an opinion as to the etiology of certain 
disabilities found.  However, other than reporting symptoms 
of depression, and performing a general medical examination, 
the VA examiner did not report any relevant symptoms, to 
specifically include symptoms of forgetfulness, a sleep 
disorder, anxiety attacks, stomach pains/diarrhea, headaches, 
and dizziness, or indicate that such symptoms were not 
present.  In fact, the examination report of record may not 
be the final report from that examiner.  A notation 
presumably made by personnel with the pertinent VA medical 
center after the date of the examination indicates that the 
veteran had advised the provider of the examination that he 
would send in the report of an MRI done at a private medical 
facility to be included in the final report, but that no such 
documentation had yet been received.

The Board further notes that following the examination 
referred to above, the veteran was referred for a VA 
psychiatric evaluation to include consideration of possible 
post-traumatic stress disorder (PTSD).  The claims file 
reflects that a PTSD examination was scheduled on July 3, 
2003, and upon the veteran's request for rescheduling, on 
July 10, 2003.  The claims file includes a notation 
(presumably by the pertinent VA medical center) indicating 
that the veteran failed to report to both scheduled 
examinations.  However, there is no evidence documenting that 
the veteran was informed of the date and the time of either 
examination.  

In short, the record still does not include medical evidence 
sufficient to adjudicate the claims based on undiagnosed 
illness or other qualifying disability.  See 38 U.S.C.A. 
§ 5103A (in claims for disability compensation, the duty to 
assist requires VA to provide a medical examination when such 
examination is necessary to make a decision on the claim).  
Hence, after undertaking appropriate action to associate with 
the claims file all outstanding pertinent medical evidence 
(to include the report of the private MRI), the RO should 
schedule the veteran to undergo VA Gulf War examination at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id. If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file any notice(s) of the date and time of 
such examination sent to the veteran by the VA medical 
facility at which the examination(s) is/are to take place. 

The identified herein are consistent with the duties imposed 
by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The SSOC issued to the 
veteran and his representative explaining the bases for the 
RO's determinations must include citation to all additional, 
pertinent legal authority considered, including the former 
and revised applicable law and regulation referenced above.  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:  

1.  The RO should undertake appropriate 
action to obtain and associate with the 
claims file all outstanding pertinent 
medical records-to specifically include 
the report of an MRI that the veteran 
indicated that he would provide for 
inclusion in the June 2003 examiner's 
final report.  

2.  After the veteran responds (or a 
reasonable time period for his response 
has expired, the RO should arrange for 
the veteran to undergo a VA examination, 
at an appropriate VA medical facility, 
that conforms to the guidelines for 
conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010).  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of the veteran's documented 
medical history and assertions.  

a.  The examiner should note and detail 
all reported depression, forgetfulness, 
sleep impairment, anxiety attacks, 
stomach pains/diarrhea, headaches, and 
dizziness.  (Conversely, the examiner 
should specifically indicate if any of 
these symptoms are not reported).  The 
examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms 
and state what precipitates and what 
relieves them.

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  For all symptoms associated 
with a diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  If depression 
and/or forgetfulness are associated with 
a specific diagnosed condition, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the diagnosed condition is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service (other than claimed 
undiagnosed illness).

c.  However, if there any of the claimed 
symptoms/problems have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examination (such as a psychiatric 
examination) will be required to address 
these findings, and should be ordered by 
the primary examine. 

d.  If any specialist examination is/are 
warranted, the examiner should provide 
the specialist with all examination 
reports and test results, specify the 
relevant symptoms that have not been 
attributed to a known clinical diagnosis 
and request that the specialist determine 
which of these, if any, can be attributed 
in this veteran to a known clinical 
diagnosis and which, if any, cannot be 
attributed in this veteran to a known 
clinical diagnosis. 

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
provided, in (a) printed (typewritten) 
report(s). 

3.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
claims file any notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence (to 
specifically include all that added to 
the record since the November 2002 SSOC) 
and legal authority (to specifically 
include the former and revised statutory 
and regulatory provisions governing 
Persian Gulf War claims). 

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
discussion of all pertinent evidence and 
legal authority, and clear reasons and 
bases for the RO's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




